Case 2:20-cv-10793-VAP-GJS Document 16 Filed 03/29/21 Page 1 of 11 Page ID #:128




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     JOANNE S. OSINOFF
 4   Assistant United States Attorney
     Chief, General Civil Section
 5   DAVID PINCHAS (Cal.1 Bar No. 130751)
     TALYA M. SEIDMAN
 6   Assistant United States Attorney
           Federal Building, Suite 7516
 7         300 North Los Angeles Street
           Los Angeles, California 90012
 8         Telephone: (213) 894-2920
           Facsimile: (213) 894-7819
 9         E-mail: David.Pinchas@usdoj.gov
                  Talya.Seidman@usdoj.gov
10   Attorneys for United States of America
11                              UNITED STATES DISTRICT COURT
12                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                    WESTERN DIVISION
14
         OSCAR ENRIQUE NUNEZ                        No. 2:20-cv-10793-VAP-(GJSx)
15       EUCEDA,
16                 Plaintiff,                       DEFENDANT’S REPLY IN
                                                    SUPPORT OF ITS MOTION TO
17                        v.                        DISMISS PLAINTIFF’S
                                                    COMPLAINT
18
     UNITED STATES OF AMERICA,
19                                                  Honorable Virginia A. Phillips
                  Defendant.
20
21
22
23
24
25
26
     1
      Admitted to practice under Local Rule 83-2.1.4.1. See Order, In Re Application Of Talya M.
27
     Seidman For Admission Pursuant To Local Rule 83-2.1.4.1, C.D. Cal. No. 2:20-CM-00215-PSG
28   (Nov. 9, 2020).
Case 2:20-cv-10793-VAP-GJS Document 16 Filed 03/29/21 Page 2 of 11 Page ID #:129




 1                                     INTRODUCTION
 2         In response to Plaintiff’s Opposition (the “Opposition” or “Opp’n”) to the
 3   United States of America’s motion to dismiss for lack of subject matter jurisdiction
 4   or, in the alternative, for failure to state a claim upon which relief can be granted (the
 5   “Motion”), Defendant United States hereby submits this reply.
 6         In an attempt to circumvent the exceptions to the Federal Tort Claims Act
 7   (“FTCA”), which deprive the Court of subject matter jurisdiction over some or all of
 8   Plaintiff’s claims, the Opposition conflates Plaintiff’s claim for separation from his
 9   children, due to his detention for unauthorized entry into this country, with his claims
10   of alleged post-separation treatment by governmental officials. See, e.g., Opposition
11   at 11-14, 19 & n. 6.       This reply brief will distinguish Plaintiff’s claims and
12   demonstrate that the Court lacks subject matter jurisdiction over this action and that
13   Plaintiff has failed to state a claim upon which relief can be granted.
14                                      II. ARGUMENT
15          A.     Plaintiff’s Separation Claims are not Actionable Under the FTCA.
16                1.     The Court Lacks Jurisdiction Pursuant to the Discretionary
17                       Function Exception
           As noted in the Motion, Congress has authorized the federal government to
18
     detain individuals who enter the country without authorization, see 8 U.S.C. §§ 1225,
19
     1226(a), and to “arrange for appropriate places of detention for aliens detained
20
     pending removal or a decision on removal.” 8 U.S.C. § 1231(g)(1). These detention
21
     decisions necessarily involve discretion. See Motion at 2. Thus, the Court lacks
22
     subject matter jurisdiction under the FTCA’s discretionary function exception, 28
23
     U.S.C. § 2680(a), over Plaintiff’s claims arising out of the government’s threshold
24
     decision to detain Plaintiff, and where and with whom to detain, regardless of
25
     Plaintiff’s characterization of such claims. This exception to the Court’s jurisdiction
26
     applies even if Plaintiff contends that the discretion was abused. Id.
27
28
                                                 1
Case 2:20-cv-10793-VAP-GJS Document 16 Filed 03/29/21 Page 3 of 11 Page ID #:130




 1         Plaintiff appears to admit that the government had discretion to prosecute him.
 2   Opposition at 9 & n. 3. But the premise of the Complaint is that the United States
 3   was required to release him from detention because he entered the United States
 4   without authorization with his children. Plaintiffs identify no statute, regulation, or
 5   policy that mandated his release. Accordingly, Plaintiffs’ premise is incorrect and
 6   should be rejected by this Court.
 7         Next, Plaintiff argues that the government violated a Customs and Border
 8   Protection (“CBP”) policy to “maintain family unity to the greatest extent
 9   operationally feasible.” Opp’n at 11. The plain language of this policy explicitly
10   grants the government discretion, using the permissive language of “to the greatest
11   extent operationally feasible”. In order to overcome the discretionary function
12   exception, and to meet his burden of establishing the Court’s subject matter
13   jurisdiction, Plaintiff must identify a statute, regulation or policy setting forth a course
14   of conduct that is both mandatory and specific, as well as conduct that violates said
15   mandatory and specific statute, regulation, or policy. See Doe v. Holy See, 557 F.3d
16   1066, 1084 (9th Cir. 2009), cert. denied, 561 U.S. 1024 (2010). The CBP policy
17   merely guides officials to utilize their discretion in a way that is most “operationally
18   feasible.”
19         Furthermore, the Ninth Circuit’s Flores consent decree “does not contemplate
20   releasing a child to a parent who remains in custody, because that would not be a
21   ‘release.’” Flores v. Lynch, 828 F.3d 898, 906 (9th Cir. 2016); see also United States
22   v. Dominguez-Portillo, 2018 WL 315759, at *9 (W.D. Tex. Jan. 5, 2018) (“[Flores]
23   does not provide that parents are entitled to care for their children if they were
24   simultaneously arrested by immigration authorities[.]”). Nor does the Flores consent
25   decree provide any rights to adult detainees, including any rights of release. Flores,
26   828 F.3d at 908; see also Dominguez-Portillo, 2018 WL 315759, at *14-16; Bunikyte,
27   ex rel. Bunikiene v. Chertoff, 2007 WL 1074070, at *16 (W.D. Tex. Apr. 9, 2007).
28
                                                  2
Case 2:20-cv-10793-VAP-GJS Document 16 Filed 03/29/21 Page 4 of 11 Page ID #:131




 1         While the Flores consent decree gives preference for the release of a minor to
 2   a parent, this preference “does not mean that the government must also make a parent
 3   available; it simply means that, if available, a parent is the first choice.” Flores, 828
 4   F.3d at 908. Accordingly, the Flores consent decree does nothing to change the
 5   federal statutory requirements that noncitizen minors be transferred to the custody of
 6   the Department of Health and Human Services’ Office of Refugee Resettlement
 7   (“ORR”) and placed in the “least restrictive” setting when their parents are detained
 8   by immigration authorities. Id. at 904. Under federal law and the Flores consent
 9   decree, such children cannot be held in adult detention facilities. Thus, far from
10   prohibiting separation, once an adult noncitizen is detained, the law essentially
11   requires it. As one court explained:
12         Though family unification is a stated goal of both the Flores Settlement
13         and U.S. immigration policy generally, nothing in the settlement
14         agreement expresses a preference for releasing parents who have
15         violated immigration laws. In fact, the context of the Flores Settlement
16         argues against this result: the Settlement was the product of litigation in
17         which unaccompanied minors argued that release to adults other than
18         their parents was preferable to remaining in custody until their parents
19         could come get them.
20   Bunikyte, 2007 WL 1074070, at *16.
21         With respect to the second prong of the discretionary function exception test,
22   it is well-established that decisions regarding whether, where, and with whom
23   noncitizens are detained are susceptible to policy considerations. See Motion at 11-
24   13; see also Ayala v. United States, 982 F.3d 209, 215 (4th Cir. 2020) (“[i]n deciding
25   whom to investigate, detain, and then remove, DHS officers must make all the kinds
26   of classic judgment calls the discretionary function exception was meant to exempt
27   from tort liability.”); id. at 217 (enforcement decisions are based on “the need for
28
                                                3
Case 2:20-cv-10793-VAP-GJS Document 16 Filed 03/29/21 Page 5 of 11 Page ID #:132




 1   effective enforcement of immigration policy--a policy which touches upon vital
 2   national interests in law enforcement at the borders.”). The conclusion that decisions
 3   to detain noncitizens who enter without authorization are susceptible to policy
 4   considerations is especially valid here, where the decision-making implicates not only
 5   law enforcement and border security considerations, but also considerations of child
 6   safety and welfare.
 7         In Nurse v. United States, 226 F.3d 996 (9th Cir. 2000), 2 the Ninth Circuit
 8   recognized the possibility of the discretionary function exception applying,
 9   notwithstanding the fact that the conduct at issue is subsequently determined to have
10   violated the Constitution. Id. at 1002 n.2. Further, the constitutional provision
11   allegedly violated must have a requisite degree of specificity to overcome the
12   discretionary function exception. Id.; see also Garza v. United States, 161 F. App’x
13   341, 343 (5th Cir. 2005) (holding that the Eighth Amendment’s prohibition against
14   cruel and unusual punishment did not define a non-discretionary course of action
15   “specific enough to render the discretionary function exception inapplicable”).
16         Plaintiff’s assertion of a due process violation similarly lacks specificity,
17   because determining whether due process has been violated involves an evaluation of
18   the totality of the circumstances, rather than an application of a clear and fixed
19   standard. See Cty. of Sacramento v. Lewis, 523 U.S. 833, 850 (1998); Armstrong v.
20   Squadrito, 152 F.3d 564, 570 (7th Cir. 1998). In addition, to the extent Plaintiff
21   argues that the separation was due to negligence, the law is settled that negligence
22   cannot violate the due process clause of the Constitution. See Daniels v. Williams,
23   474 U.S. 327, 331-32 (1986); Francis v. California, 303 Fed. Appx. 427, 429 (9th
24
     2
25     Plaintiff cites Nurse for the proposition that an FTCA complaint which alleges
     unconstitutional conduct may not be dismissed by motion and must proceed to discovery.
26   Opp’n at 8. The complaint in Nurse contained only “bare allegations” of unlawful and
     discriminatory policies. Id. at 1000, 1002. Accordingly, Nurse was decided under lax
27   pleading standards that were later rejected by the Supreme Court in Aschroft v. Iqbal, 556
28   U.S. 662, 679 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2009).
                                                    4
Case 2:20-cv-10793-VAP-GJS Document 16 Filed 03/29/21 Page 6 of 11 Page ID #:133




 1   Cir. 2008). 3 Accordingly, Plaintiff’s separation claim is barred by the FTCA’s
 2   discretionary function exception.
 3                 2.     Plaintiff’s Claims Are Barred by the Due Care Exception
 4          Furthermore, once the discretionary decision was made to charge Plaintiff and
 5   he was securely detained, his children were rendered unaccompanied alien children
 6   pursuant to 6 U.S.C. § 279(g)(2), and federal law required CBP to transfer custody of
 7   his children to ORR not later than 72 hours after Plaintiff’s detention in a secured
 8   facility. See 8 U.S.C. § 1232(b)(3). Therefore, the separation challenged by Plaintiff
 9   is covered by the FTCA’s due care exception, 28 U.S.C. § 2680(a), which expressly
10   deprives the Court of subject matter jurisdiction even if Plaintiff contends that
11   statutory scheme is invalid.
12          Plaintiff relies on the Fourth Circuit’s decision in Welch v. United States, 409
13   F.3d 646 (4th Cir. 2005), in arguing that the FTCA’s due care exception only applies
14   where a statute or regulation requires certain conduct. But the Ninth Circuit has
15   found that the due care exception bars claims where the governmental action was
16   “authorized” by law, not because a statute mandated the specific harm alleged.
17   Borquez v. United States, 773 F.2d 1050, 1052 (9th Cir. 1985). In any event, here,
18   the TVPRA required Defendant to transfer custody of Plaintiff’s children to ORR
19   once the discretionary decision was made to detain Plaintiff in a secured facility
20   where minors cannot be held. See Motion at 2-4 & 15. Even if, as Plaintiff argues,
21
22   3
       Although Plaintiff argues that it is irrelevant whether the asserted constitutional violation
23   was clearly established, Opp’n at 10 & n. 4 (citing Loumiet v. United States, 828 F.3d
     935, 942 (D.C. Cir. 2016)), the Loumiet court expressly reserved judgment on that issue,
24   stating that it “would leave for another day the question whether the FTCA immunizes
25   exercises of policy discretion in violation of constitutional constraints that are not already
     clear” and stated that it was a question for the district court to explore on remand. Id . On
26   remand,the district court found that the discretionary function exception did not apply, but
     only after first determining that the constitutional right allegedly violated was clearly
27   established at the time of the violation. See Loumiet v. United States, 255 F. Supp. 3d 75,
28   83 (D.D.C. 2017).
                                                     5
Case 2:20-cv-10793-VAP-GJS Document 16 Filed 03/29/21 Page 7 of 11 Page ID #:134




 1   his detention was not mandatory, as explained above, it falls within the discretionary
 2   function exception to the FTCA, which deprives the Court of subject matter
 3   jurisdiction in this case. But see Jennings v. Rodriguez, 138 S. Ct. 830, 842 (2018)
 4   (the Immigration and Nationality Act “mandate[s] detention of applicants for
 5   admission until certain [removal] proceedings have concluded”).
 6         The “due care” inquiry asks only whether a government employee acted
 7   pursuant to statute or regulation. Hatahley v. United States, 351 U.S. 173, 181 (1956)
 8   (finding a lack of due care because the government did not follow the requirements
 9   of its own regulations). Plaintiff does not allege that government employees deviated
10   from the statutory framework regarding immigration detention set forth at 8 U.S.C. §
11   1225 and 8 U.S.C. § 1231(g)(1), in transferring custody of his children to ORR.
12   Thus, the conduct upon which Plaintiff’s claims are based – separation from his
13   children – resulted from the manner in which the government previously enforced
14   federal immigration statutes.4
15         Plaintiff’s arguments, if accepted by this Court, would effectively remove the
16   due care exception from the FTCA wherever plaintiffs allege the government failed
17   to act with “due care”— that is, according to Plaintiff, negligently. But of course,
18   every FTCA claim alleges tortious or negligent conduct.
19                3.    The Opposition Fails to Establish a Proper Private Person
20                      Analog
           Plaintiff asserts that the requisite private person analog to the federal
21
     government’s actions to detain him and transfer custody of his children can be
22
     found in C.M v. United States, 2020 WL 1698191 (D. Ariz. Mar. 30, 2020) at *2,
23
     which compared an immigration detention facility to a private nursing home. See
24
     Opposition at 22. In making this strained analogy, the C.M. court relied on Estate
25
26   4
      As the United States stated in the Motion, the United States has denounced the
27   prior practice of separating children from their families at the United States-Mexico
     border and committed itself to family reunification. See Executive Order No. 14011
28   § 1 (Feb. 2, 2021), 86 Fed. Reg. 8,273, 8,273 (Feb. 2, 2021).
                                                6
Case 2:20-cv-10793-VAP-GJS Document 16 Filed 03/29/21 Page 8 of 11 Page ID #:135




 1   of Smith v. Shartle, 2020 WL 1158552 at *2 (D. Ariz. Mar 10, 2020), a case in
 2   which a sex offender inmate was housed with, and then murdered by, a gang
 3   member who previously had threatened to kill him. The Shartle court found an
 4   analogy to a nursing home’s duty of care found in Arizona Revised Statutes § 46-
 5   455, which impose civil liability on private nursing home employees who cause or
 6   permit the life of a vulnerable adult to be endangered by neglect.
 7         The C.M. court’s analogy of the federal government’s exercise of its authority
 8   to enforce federal criminal and immigration laws and make discretionary
 9   determinations concerning detention placement of noncitizens to the operation of a
10   private nursing home is inapposite. See McGowan v. United States, 825 F.3d 118,
11   127 (2d Cir. 2016) (“[p]rivate persons cannot establish facilities to detain other
12   persons – only the government can, either on its own or through a government
13   contractor.”); Akutowicz v. United States, 859 F.2d 1122, 1125 (2d Cir. 1988)
14   (finding no private person analogy to revocation of citizenship which is conduct
15   governed exclusively by federal law).
16         Plaintiff’s reliance on Cortez v. HCCI-San Antonio, 131 S.W.3d 113, 121
17   (Texas, 2004) is also misplaced. There, a nursing home employee “‘slam
18   dunk[ed]’” an “elderly and disabled” nursing home patient into bed; “removed [her]
19   call light from her bed or disconnected it from the wall; moved her food out of her
20   reach; and moved a table on which her bedpan sat out of her reach.” Similarly, in
21   Xue Lu v. Powell, 621 F.3d 944 (9th Cir. 2010), an asylum officer sexually molested
22   an asylum applicant in her home. The instant action does not present facts similar
23   to these instances of elder and sexual abuse. Also inapposite are Liranzo v. United
24   States, 690 F.3d 78 (2d Cir. 2012) (U.S. citizen improperly imprisoned as
25   removable alien); Avalos-Palma v. United States, 2014 WL 3524758 at *1 (D.N.J.
26   July 16, 2014) (deportation in violation of mandatory stay); and Ruiz v. United
27
28
                                                7
Case 2:20-cv-10793-VAP-GJS Document 16 Filed 03/29/21 Page 9 of 11 Page ID #:136




 1   States, 2014 WL 4662241, at *1 (E.D.N.Y. Sept. 18, 2014) (wrongful deportation of
 2   minor U.S. citizen).
 3         B.     Plaintiff’s Post-Separation Allegations Fail as a Matter of Law
 4         Plaintiff cites Villafuerte v. United States, 2017 WL 8793751 (S.D. Tex. Oct.
 5   11, 2017), in support of his claim that his post-separation treatment by CBP officers
 6   states a claim upon which relief can be granted for negligence, negligent infliction
 7   of emotional distress, and intentional infliction of emotional distress. Opposition at
 8   21. However, Villafuerte undermines, rather than supports, Plaintiff’s case. First,
 9   the Villafuerte court noted that Texas law requires that a plaintiff show some
10   physical injury, distinct from physical manifestations of emotional distress, in order
11   to bring an ordinary negligence claim. Id. at *11 (S.D. Tex. Oct. 11, 2017) (citing
12   Temple–Inland Forest Prods Corp. v. Carter, 993 S.W.2d 88, 91 (Tex. 1999)).
13   Plaintiff alleges only emotional injuries and therefore cannot state a claim for
14   negligence under Texas law.5
15         Next, the Villafuerte court noted that in Texas, there is no recognized general
16   duty imposed on a private person not to inflict emotional distress and that recovery
17   for mental anguish damages is only allowed for the breach of “some other duty
18   imposed by law” such as when there is a special relationship between the parties. Id.
19   2017 WL 8793571 at * 11 (citing Fitzpatrick v. Copeland, 80 S.W.3d 297, 302
20   (Tex. App.-Fort Worth 2002)). The Villafuerte court found no special relationship
21   between an immigration detainee and CPB and dismissed the plaintiff’s claim for
22   intentional infliction of emotional distress. Id. Accord Aguilar v. United States,
23   2017 WL 6034652, at *3 (S.D. Tex. June 7, 2017).
24         Finally, the Villafuerte court noted that under Texas law, “[c]onduct that is
25   merely rude or insensitive or that amounts to ‘mere insults, indignities, threats,
26
27   5
      An FTCA claim is based on the law of the place where the act of omission occurred.
28   Here, that is Texas. See 28 U.S.C. § 1346(b).
                                                 8
Case 2:20-cv-10793-VAP-GJS Document 16 Filed 03/29/21 Page 10 of 11 Page ID #:137




 1   annoyances, petty oppressions, or other trivialities’ does not rise to the level of
 2   ‘extreme or outrageous conduct’” required to establish intentional infliction of
 3   emotional distress. Similarly, “[t]ortious, malicious, or even criminal intent is not
 4   sufficient to establish the tort if the conduct is not objectively outrageous.”
 5   Villafuerte, 8793571 at * 14 (citation omitted). Therefore, Plaintiff’s allegations of
 6   post-separation verbal abuse, ridicule and threats fail to state a claim upon which
 7   relief can be granted under any of his causes of action. See Opp’n at 18.
 8         C.     Venue Is Not Proper in This District
 9         Under 28 U.S.C. § 1402 (b), FTCA claims “may be prosecuted only in the
10   judicial district where the plaintiff resides or wherein the act or omission complained
11   of occurred” (emphasis added). Because the FTCA is a waiver of the United States’
12   sovereign immunity, interpretation of its venue statute must comport with the “well-
13   established principle that waivers of sovereign immunity must be construed strictly
14   in favor of the sovereign.” Foster v. United States, 522 F.3d 1071, 1074 (9th Cir.
15   2008). Residency for venue purposes is defined by 28 U.S.C. § 1391(c)(1) as: (1) a
16   natural person, including an alien lawfully admitted for permanent residence in the
17   United States, shall be deemed to reside in the judicial district in which that person is
18   domiciled (emphasis added). An alien is “assumed not to reside in the United States.”
19   Galveston, H. & S.A. Ry. Co. v. Gonzales, 151 U.S. 496, 506-07 (1894). There is no
20   dispute that Plaintiff is not a lawful permanent resident of the United States.
21   Therefore, he is not a resident of California under § 1391(c)(1).
22         Plaintiff alleges that §1391(c)(1) applies to all natural persons, regardless of
23   their immigration status, citing J.P. v. Sessions, 2019 WL 6723686 at *43 (C.D. Cal.
24   Nov. 5, 2019). In J.P., Judge Kronstadt found that the plaintiffs presented sufficient
25   evidence to support venue in the Central District under 28 U.S.C. § 1391(e)(1)(B),
26   because a “substantial part of the events or omissions giving rise to the claim
27   occurred” in this District. Id. Indeed, the J.P. plaintiff’s detention, alleged separation
28
                                                 9
Case 2:20-cv-10793-VAP-GJS Document 16 Filed 03/29/21 Page 11 of 11 Page ID #:138




 1   from his daughter, and alleged insufficient medical treatment, all took place at a
 2   facility within the Court’s district. Id. Thus, when the court noted that defendant’s
 3   claim of improper venue was not persuasive, it did so because venue was proper under
 4   a different section of § 1391.
 5         In fact, Judge Kronstadt explicitly stated that “[c]ourts have determined that
 6   non-citizens, including those who [are] not lawful permanent residents, do not reside
 7   in any district of the United States for purposes of venue.” Id.            Plaintiff’s
 8   interpretation of § 1391(c)(1) would render the statute’s reference to lawful
 9   permanent residents surplusage. See Duncan v. Walker, 533 U.S. 167, 174, (2001)
10   (Noting that “‘a statute ought, upon the whole, to be so construed that, if it can be
11   prevented, no clause, sentence, or word shall be superfluous, void, or insignificant’”)
12   (quoting Market Co. v. Hoffman, 101 U.S. 112, 115, (1879)).
13                                    III. CONCLUSION
14         For the foregoing reasons, and those set forth in the Motion, Defendant
15   requests that the Court dismiss Plaintiff’s Complaint and action without leave to
16   amend.
17   Dated: March 29, 2021            Respectfully submitted,
18                                    TRACY L. WILKISON
19                                    Acting United States Attorney
                                      DAVID M. HARRIS
20                                    Assistant United States Attorney
                                      Chief, Civil Division
21                                    JOANNE S. OSINOFF
                                      Assistant United States Attorney
22                                    Chief, General Civil Section

23                                    /s/ David Pinchas
24                                    DAVID PINCHAS
                                      Assistant United States Attorney
25                                    Attorneys for Defendant United States of America
26
27
28
                                               10
